Title: Thomas Boylston Adams to John Quincy Adams, 26 April 1797
From: Adams, Thomas Boylston
To: Adams, John Quincy


        
          My dear Brother.
          Paris 26. April 1797.
        
        I wrote you from Brussels on the 19th: instt: and acquainted you with the progress of my journey to that place. I left it on the 20th: with the Diligence, and reached Valenciennes in safety at an early hour of the evening. There I was deserted by my fellow travellers whom I met on the banks of the Mease, but in the course of the day I had become tolerably acquainted with my new companions who entered at Brussels, and the subsequent part of the Journey was rendered very pleasant by the new accession. A very interesting young lady, accompanied by her father, and bound upon a matrimonial voyage formed the principal agrément of the journey. I learnt her history in ascending a very long hill upon our second days route from Valenciennes, having ravished by violence her arm and attached it to my own— She also learnt mine, and upon comparing stories we found that we were fellow-townspeople as well as fellow travellers. She is the Daughter of Mr: De Thune the Bookseller at the Hague—has received a principal part of her education in France, and is certainly one of the most charming little girls, I have ever seen. Her father is a parisian by birth and very much of a gentleman in his manners and conversation— Our other companions were of the ordinary cast, but for the most part very accommodating. On the journey we met with but one accident, which retarded us on the high road nearly four hours of the night. We had dined at Cambray and were to ride all night, but at 9 in the evening our Director discovered that one of the wheels of the carriage was on the point of breaking, just in the middle of a long hill. The remark was very opportune for the wheel must have fallen with two or three more turns. Before we could get it repaired it was nearly one in the morning as we were two leagues distant from the place where it could be

done— The interval I employed in sleep beside the fire of an humble cottage, which I was told by the owner was only à quatre pas d’ici, but which proved to be half a mile. We proceeded without further delay and reached this place at half past ten on Saturday evening— I took my little case under my arm, and by the help of a verbal direction undertook and effected the discovery of the Hotel des Etrangers Rue Vivienne No 6. whence I now write you.
        I shall say nothing to you of my enchantment on the road at the sight of such a favored spot of the globe as France appears to be— I had never formed a notion of it, though I expected to meet the finest Country under Heaven.
        Since I have been here, I have scarcely done or seen any thing— I have this day sent to the Directorie the necessary petition to obtain leave of residence for a short time— Mr: Skipwith has also undertaken to procure me one to return to the Hague.
        I find every thing here enormously dear, in so much that I am persuaded I shall have occasion for an extension of my credit upon the Bankers to whom Messrs: Moliere addressed me. This is very different from what I expected; but I see no help for it unless I should defeat the object of my visit by a spirit of oeconomy. It is frightful for me to think of such an enormous expence in so short a time, but every thing here is taken by the month and must be paid for at that rate. I must have a carriage, for I foresee that nothing can be done without one, where the object is to see Paris and its environs, and the common Hacks would shortly consume the price of a carriage at my own command.
        On Sunday evening I saw at the grand opera Mr: D’Araujo, who enquired with much politeness after you; he has not been absent from Paris.
        You know what the Opera is— Do you think I was disappointed in it? Yesterday I made one of a party to Sceaux, one of the former Royal Chateaux, and of all perfection of nature and art, I am yet to see its equal.
        Mr: Pitcairn is well; Paris swarms with our fellow citizens, who are here upon various affairs; for my own part I know not how they can live here at this time when it costs a small fortune to live for a month only.
        I have seen nor heard nothing about books since my arrival; indeed until this very hour, I have found leisure for neither reading or writing; as to thought, It has necessarily been active, but you will wonder how when you read this letter.
        
        The preliminaries of peace with the Emperor are said to be possitively signed concluded; but the Armies of the Rhine are advancing rapidly with success. Peace will stop them e’re long.
        Remember me to our friends and believe me / your brother
        
          Thomas B Adams.
        
        
          PS. Your friend Mr: Burling is my next door neighbor here. I find pleasure in his Society. Waldo, Rogers. D. Parker. Cutting, Russel, &ca: are among the number of your acquaintance here.
          Mr: Short has just left me, and desires to be remembered to you.
        
      